Appeal by defendants from a judgment obtained in a negligence action. The defendants are the driver of the truck and his employer. Plaintiff was proceeding westerly on the highway route 7; the truck which was in collision with plaintiff’s automobile was one of a line being moved to Schenectady. The evidence will sustain the finding that it was being driven on the northerly half of the two-lane highway. This was the lane which plaintiff might legally use. The judgment should be affirmed. Judgment affirmed, with costs. All concur.